DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 209 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 185 teaches providing a two-component system (e.g., (i) and (ii)), and component (ii) already contains one or more aliphatic amine compounds and one or more fire retardants.  As such, claim 209 does not further limit claim 185.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 185, 199, 203-212, 219, 221-229 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furar et al WO 2009/143001.
	Per claims 185, 199, 209, Furar teaches a method of forming a fire retardant coating on one or more surfaces of a wood product comprising the steps of providing a two-component system comprising one or more isocyanate compounds [0022], which may be aliphatic (see Example 1) and one or more aliphatic amine compounds [0033] and a flame retardant [0053].  Furar teaches that the materials can be combined/mixed immediately before the spray gun, or in a static mix tube applicator [0037]-[0041].  As such, it would have been obvious to one of ordinary skill in the art to have combined the materials in a spray gun with a reasonable expectation for success and predictable results, because Furar teaches that the materials should be mixed at the very least in immediate proximity to the spray gun and the static mix tube applicator could be interpreted as within the spray gun.  Furar also teaches spray 
	Per claims 203-206 and 223-226, Furar teaches a mixing ratio of isocyanate to amine of 1:1 volume mixing ratio [0038], but also teaches that the amount should be selected to control the rate of cure of the coating composition [0039].  As such, it would have been obvious to one of ordinary skill in the art to have controlled and optimized the weight ratio of the components to arrive at the desired results via routine experimentation (see MPEP 2144.05).  
	Per claims 207 and 227, Furar teaches that it is known to pre-heat either material prior to mixing [0037], and it would have been obvious to one of ordinary skill in the art to have pre-heated the materials prior to combining with a reasonable expectation for success and predictable results.
	Per claims 208 and 228, Furar teaches polyamines, secondary amines, etc. [0016].
	Per claim 210, Furar teaches isocyanate prepolymers [0014].
	Per claims 211-212, Furar teaches that the cure time may be controlled by balancing levels of various composition components [0048].  As such, it would have been obvious to one of ordinary skill in the art to have controlled and optimized the cure time to arrive at the desired results via routine experimentation (see MPEP 2144.05).
	Per claim 219, Furar teaches that the substrates to be coated can be structures including walls and roofs (siding) [0003], as such, it would have been obvious to one of ordinary skill in the art to have applied the coating onto siding as desired and taught by Furar with a reasonable expectation for success and predictable results.
prima facie obvious that when a small finite number of options exist, it would have been obvious to one of ordinary skill in the art to have tried and selected within the finite number of options (see MPEP 2143).  
	Per claim 229, Furar teaches that the fire retardant may comprise phosphate compounds (see [0053], also see phosphates at [0054]).

Claims 213-218 and 220 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furar et al WO 2009/143001 in view of Hughes et al US 2014/0242404.
	Per claims 213-218, Furar is silent regarding a wood preservative pre-treatment.  However, Hughes teaches that wood preservation is known and widely used in the art (see abstract), where wood preservatives can be used to treat wood to prevent fungus (organic fungicide [0036], such as ACQ).  It would have been obvious to one of ordinary skill in the art to have used a wood preservative to have pre-treated the wood with a reasonable expectation for success and predictable results because Hughes teaches the beneficial properties of wood preservation.  It is noted that claims 215-217 further limit the metal compound, but claim 214 is open to either metal compound or an organic biocide; as such, a teaching of the organic biocide will be interpreted as reading on the claims.
	Per claim 220, Furar teaches wood, composites, and laminates thereof [0041], but is silent regarding the specific woods claimed.  However, Hughes teaches that timber is a known type of wood [0003]; as such, it would have been obvious to one of ordinary skill in the art to have utilized timber and applied the coating and treatment process of Furar on timber with a reasonable expectation for success and predictable results.

Response to Arguments
Applicant's arguments filed 12/10/20 have been fully considered but they are not persuasive. Regarding the 112(d) rejection above, Applicant argues that claim 185 requires one or more fire retardants, but does not teach whether it is present in component (i) or component (ii).  However, the claim as written requires a “two-component system” comprising “(i)…; and (ii)…”.  As such, the limitations following the “(ii)” are all interpreted to be included in the component (ii).  This is further supported by the use of a semicolon after component (i), and after all the materials of component (ii).  As such, claim 185 as written requires a two-component system where component (ii) contains one or more aliphatic amine compounds and one or more fire retardants.  Therefore, claim 209 does not further limit claim 185.  
Applicant also argues that the prior art Furar does not teach aliphatic compounds, specifically isocyanates and amines.  It is confusing why Applicant references [0025] of Furar to teach “the amine may be aromatic or aliphatic,” yet emphasizes only the aromatic disclosure (see page 10 of Applicant’s response).  Furar, as noted by Applicant, clearly teaches an aliphatic amine (see section above).  Furthermore, as stated in the rejection, aliphatic isocyanates are also taught to be used (Example 1).  As such, it would have been obvious to one of ordinary skill in the art to have combined embodiments and teachings of Furar to arrive at a desired process with a reasonable expectation for success and predictable results.
Since a prima facie case of obviousness is established, Applicant also argues that the aliphatic isocyanate and aliphatic amines, along with the limitations of claim 203 contain unexpected results.  However, a showing of unexpected results must be based on evidence, not argument or speculation (see MPEP 2145).  To be entitled substantial weight, the applicant should establish a nexus between the rebuttal evidence and the claimed invention (MPEP 2145).  Furthermore, the argument of additional advantages or latent properties does not rebut a prima facie case of obviousness (MPEP 2145).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Furthermore, the data showing unexpected results must be commensurate in scope with the claimed invention (see MPEP 716.02(d)).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  As such, since Applicant has not provided clear and sufficient evidence of unexpected results, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352.  The examiner can normally be reached on M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN T LEONG/               Primary Examiner, Art Unit 1715